BARHAM, J.,
concurring.
Relator alleges an involuntary and coerced plea of guilty by reason of incompetent counsel and failure of the trial judge to require a knowledgeable plea. Ordinarily this showing on the face of his application would entitle him to an evidentiary hearing. However, we take judicial *565cognizance of our own records, which reflect that the attorney who represented the relator at his arraignment and the judge who presided over it are both deceased. The arraignment took place more than six years before the filing of this application. Applicant was on parole, free in society for one year during this period. Because of his delay of over six years until possible refutation of his allegations has been erased by the death of the only two officers of the court who could refute these bare allegations, he is not entitled to the relief sought. I am of the opinion under these circumstances he is estopped to make such urging at this time.